The opinion of the Court was delivered by
Black, C. J.
— The complaints which the appellants make against this administration account, relate, some of them, to matters of fact, which we have often said we would not re-examine here unless in a very flagrant case; and some of them to questions which can only arise on distribution. It is the duty of an executor or administrator to set forth the true condition of the trust, without any reference to its ultimate destination. How creditors, legatees, or next of kin may be affected by it, is not a consideration which ought to alter its shape. Its object is to ascertain how much the accountants have received, and how much remains after payment of debts and expenses. Payments made to, or releases given by distributees, can have no place in it. It settles nothing but the basis on which a distribution may be made hereafter. Interest is properly chargeable against the accountants, according to the general rule in such cases; but the legatees will nevertheless not get it unless they are entitled to it.
We affirm the decree, because we consider the facts settled by the decision of the auditor, and the legal points not properly before us.
Decree affirmed.